Citation Nr: 0120931	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-06 759A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee meniscectomy. 

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux with hiatal hernia.

3.  Entitlement to a rating in excess of 10 percent for 
cervical disc disease.

4.  Entitlement to a rating in excess of 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from September 1978 to January 1997.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran now resides in Virginia, and his 
claims file is in the jurisdiction of the Roanoke RO.  In 
April 2001, a Travel Board hearing was held before the 
undersigned Board member. 

As an initial matter, the Board notes that by its October 
1997 rating decision, the RO also granted service connection 
for hemorrhoids with diverticulosis, and assigned a 
noncompensable rating.  The veteran indicated his 
disagreement with this determination in a written statement 
filed in January 1998, and a statement of the case addressing 
this claim was issued in March 1998.  In a letter associated 
with the claims file in May 1998, the veteran indicated that 
he was continuing his appeal of the noncompensable rating 
assigned for hemorrhoids with diverticulosis.  However, in a 
Form 9 filed in August 1999, the veteran indicated that he 
was continuing to appeal only those issues displayed on the 
title page of this document, and did not reference any claim 
concerning hemorrhoids with diverticulosis.  In a Form 646 
filed in March 2001, the veteran's representative wrote that 
there was "no evidence of a substantive appeal being 
submitted on the hemorrhoid evaluation."  Finally, at an 
informal conference immediately prior to his April 2001 
hearing, the veteran confirmed that he was not appealing the 
rating assigned for his hemorrhoids with diverticulosis, and 
this issue was not raised by either the veteran or his 
representative during the hearing.  Thus, the veteran has 
effectively withdrawn his appeal concerning the rating for 
hemorrhoids with diverticulosis, and this issue will not be 
discussed further.  38 C.F.R. § 20.204 (2000).  

REMAND

Additional development is needed prior to appellate 
disposition of this case.  In May 2001, the veteran submitted 
private medical records which reflected treatment between May 
1999 and June 2000 for symptoms including back pain, 
abdominal pain, and cervical pain.  While the veteran waived 
prior RO review of these records, they were not associated 
with the claims file prior to his most recent examinations, 
which took place in September 1999.  A remand is therefore 
necessary so that new examinations can be scheduled, allowing 
for the examiners to review the veteran's treatment records 
as part of an accurate assessment of the severity of his 
symptoms.  

Although the September 1999 examinations included assessments 
of the veteran's low back and cervical spine conditions, his 
right knee was not examined.  Indeed, the most recent 
orthopedic examination of the veteran's right knee was in 
June 1997.  More recent medical evidence as to the severity 
of the right knee disability is needed.  The June 1997 
examination is too dated to be properly considered 
"contemporaneous."  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

To ensure that examiners are "fully informed," clinical 
records since June 1997 of the veteran's treatment for his 
low back, neck, right knee, and gastrointestinal symptoms 
must be obtained.  38 C.F.R. §§ 4.1, 4.2.

Furthermore, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2001).  It 
cannot be said at this point that there is no possible 
additional notification or development action that is 
required under the VCAA since the veteran's right knee has 
not been examined since June 1997, and medical records have 
been associated with the claims file which have not been 
reviewed by examiners to more accurately determine the 
severity of his service-connected conditions.  It would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
low back, cervical spine, right knee, 
and/or gastrointestinal symptoms, 
subsequent to June 1997, which have not 
already been associated with the claims 
file, should be obtained and made part 
of the record.

2.  The RO should ask the veteran to 
identify all private sources of treatment 
he has received for his low back, 
cervical spine, right knee, and/or 
gastrointestinal symptoms, since June 
1997, other than those he has already 
submitted, then obtain complete clinical 
records of all such treatment. 

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
of the cervical spine, low back, and 
right knee.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination. 

a.  The examiner should provide 
the ranges of motion in degrees 
of the cervical spine and low 
back.  For VA purposes, normal 
knee flexion is to 140 degrees, 
and normal knee extension is to 
0 degrees.  

b.  The examiner should note 
whether the veteran has mild, 
moderate, or severe recurrent 
subluxation, or lateral 
instability of the right knee.  

c.  The examiner should 
indicate whether the veteran's 
cervical spine, low back, 
and/or right knee exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disabilities; if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss due to any 
weakened movement, excess 
fatigability, or 
incoordination.  

d.  The examiner should express 
an opinion as to whether pain 
could significantly limit 
functional ability during 
flare-ups or when the veteran's 
cervical spine, low back, 
and/or right knee are used 
repeatedly over time.  This 
determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.  

e.  Such tests as the examiner 
deems necessary, including X-
rays, should be performed.  If 
it is not feasible to answer a 
particular question or follow a 
particular instruction, an 
explanation should be given.

4.  The RO should also schedule the 
veteran for a VA gastrointestinal 
examination to determine the severity of 
his gastroesophageal reflux with hiatal 
hernia.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

a.  The examiner should note whether 
the veteran has anemia (based on 
test results); and, if so, whether 
it is related to his service 
connected gastroesophageal reflux 
with hiatal hernia.

b.  The examiner should comment as 
to whether the veteran has 
dysphagia, pyrosis, regurgitation, 
hematemesis, melena, or arm or 
shoulder pain secondary to his 
hernia.  

c.  Such tests as the examiner deems 
necessary, specifically including 
tests for anemia, should be 
performed.  If it is not feasible to 
answer a particular question or 
follow a particular instruction, an 
explanation should be given.

5.  The RO should ensure that all of the 
above development is fully completed, and 
also ensure that any further notification 
and development action required by the 
VCAA is completed.

6.  Then the RO should readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider the 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) that with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice known 
as "staged" ratings.  If the claims 
remain denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



